MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
                                                                                    Dec 11 2020, 8:59 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sarah D. Haynes,                                        December 11, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1466
        v.                                              Appeal from the Henry Circuit
                                                        Court
State of Indiana,                                       The Honorable Bob A. Witham,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        33C01-2002-F5-18



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020       Page 1 of 12
                                                Case Summary
[1]   Following Sarah Haynes’ entry of a guilty plea, she appeals her three-year

      sentence for intimidation with a deadly weapon, a Level 5 felony. We affirm.


                                                        Issues
[2]   Haynes raises two issues on appeal, which we restate as follows:


               I. Whether the trial court overlooked a significant mitigating
               factor.


               II. Whether Haynes’ sentence is inappropriate in light of the
               nature of the offense and Haynes’ character.


                                                        Facts 1
[3]   On February 23, 2020, Haynes’ sister, Kailee Haynes (“Kailee”), drove their

      mother, Pamela Edwards, to Edwards’ home in New Castle, Indiana. Two of

      Haynes’ children were in the back seat of the vehicle. The children, who were

      then fourteen and ten years of age, remained in the vehicle as Kailee assisted

      her mother into the house. Haynes was in the house when P.E. and Kailee

      entered.


[4]   While Kailee was inside, Haynes exited the house and climbed into the front

      seat of Kailee’s vehicle. Haynes had not seen the children for an extended




      1
        The facts are largely gleaned from the probable cause affidavit and pre-sentence investigation report
      (“PSI”).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020                  Page 2 of 12
      period of time. Haynes engaged the children in conversation and held one

      child’s arm. Both children were upset by the interaction. One child exited the

      vehicle and pulled Haynes away from the other child, who was still inside the

      vehicle.


[5]   Kailee emerged from the house and told Haynes that Haynes was not allowed

      access to the children. Haynes exited the vehicle, shouted obscenities at Kailee,

      and struck Kailee’s face and head multiple times. Haynes then retrieved a knife

      from P.E.’s porch and told Kailee, “[B]****, your [sic] not going to wake up

      from this.” Haynes’ App. Vol. II pp. 16-17. Haynes only dropped the knife

      after P.E. and Haynes’ boyfriend intervened. Haynes continued to strike Kailee

      in the face and head. The police were notified. Haynes admitted to the police

      that she fought Kailee and that Haynes held a knife during the altercation.

      Haynes, however, represented that the knife was a small keychain knife, which

      was contradicted by both Kailee and Haynes’ boyfriend.


[6]   On February 24, 2020, the State charged Haynes with intimidation, a Level 5

      felony, and two counts of domestic battery committed in the presence of a child

      less than sixteen years old, Level 6 felonies. On March 3, 2020, the State and

      Haynes tendered a plea agreement to the trial court wherein Haynes would

      plead guilty to intimidation, a Level 5 felony, in exchange for the State’s

      agreement to: (1) dismiss the domestic battery counts; and (2) the imposition of

      a sentence “cap[ped]” at three years. Haynes’ App. Vol. II p. 34.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 3 of 12
[7]   The trial court conducted Haynes’ sentencing hearing on July 7, 2020. At the

      hearing, Haynes apologized to Kailee. Also, Haynes answered affirmatively

      when defense counsel asked whether “emotions were running high” and

      whether Haynes “lost a little bit of control” because the dispute involved

      Haynes’ children. Tr. Vol. II p. 8. In remarks to the trial court, Haynes stated:

      “I need to get into some kind of treatment and maybe some anger management.

      I need to see a counselor so I can get back re-acquainted with my kids. That

      was a Court order that I had out of Delaware County and that I have yet to

      do.” Id. at 9. Additionally, Haynes testified that she: (1) had been sober for

      four months; (2) was taking Suboxone to manage her substance abuse; (3) did

      not require in-patient substance abuse treatment; and (4) attributed her

      problems to the lack of anger management treatment and counseling. Haynes

      did not present evidence regarding her mental health history or diagnoses; and

      Haynes did not argue the existence of any mitigating factors to the trial court.


[8]   The State elicited Haynes’ testimony that a family court judge ordered Haynes

      to undergo counseling in March 2019, which Haynes did not complete. In the

      following exchange, Haynes acknowledged past mental health issues:


              Q: Have you ever received a mental health evaluation or
              recommendation?


              A: [ ] I have been in psychiatric wards and things of that nature.
              With me being all the way sober now I feel that I could do
              something with myself having this long of a time [without
              abusing] substances.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 4 of 12
Id. at 10.


[9]    In imposing its sentence, the trial court found Haynes’ prior criminal history

       and previous “violat[ions] [of] conditions of probation, parole or pardon” to be

       aggravating factors and identified Haynes’ acceptance of responsibility as a

       mitigating factor. Haynes’ App. Vol. II p. 57. The trial court also found

       Haynes’ entry of a guilty plea to be a diminished mitigating factor that was

       offset by the State’s agreement to a three-year advisory sentence cap on

       sentencing. The trial court found that the aggravating factors outweighed the

       mitigating factors and warranted an enhanced sentence but for the State’s

       agreement to a “capped” advisory sentence. The trial court imposed the

       advisory sentence of three years executed in the Department of Correction

       (“DOC”) and “recommended” that Haynes undergo counseling and/or

       treatment for her anger management, mental health, and substance abuse issues

       in the DOC. Id. Haynes now appeals.


                                                   Analysis
                                            I.      Mitigating Factors

[10]   Haynes argues that the trial court abused its sentencing discretion by failing to

       find Haynes’ mental health to be a significant mitigating factor. As the State

       argues, Haynes has waived this issue by her failure to argue it below. See Banks

       v. State, 841 N.E.2d 654, 659 (Ind. Ct. App. 2006) (defendant waived claims of

       error regarding the trial court’s failure to identify mitigating circumstances

       because defendant failed to raise them at the sentencing hearing), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 5 of 12
[11]   Waiver nothwithstanding, Haynes’ claim fails. “[S]ubject to the review and

       revise power [under Indiana Appellate Rule 7(B)], sentencing decisions rest

       within the sound discretion of the trial court and are reviewed on appeal only

       for an abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of discretion occurs

       where the decision is clearly against the logic and effect of the facts before the

       court or the reasonable, probable, and actual deductions to be drawn therefrom.
Id. A trial court may abuse its discretion in a number of ways, including: (1)

       failing to enter a sentencing statement at all; (2) entering a sentencing statement

       that includes aggravating and mitigating factors that are unsupported by the

       record; (3) entering a sentencing statement that omits reasons that are clearly

       supported by the record; or (4) entering a sentencing statement that includes

       reasons that are improper as a matter of law. Id. at 490-91.


[12]   A trial court is not obligated to accept a defendant’s claim as to what constitutes

       a mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). A

       trial court has discretion to determine whether the factors are mitigating, and it

       is not required to explain why it does not find the defendant’s proffered factors

       to be mitigating. Haddock v. State, 800 N.E.2d 242, 245 (Ind. Ct. App. 2003). A

       claim that the trial court failed to find a mitigating factor requires the defendant

       to establish that the mitigating factor is significant and clearly supported by the

       record. Anglemyer, 868 N.E.2d at 493.


[13]   “Mental illness is not necessarily a significant mitigating factor; ‘rather, [it] is a

       mitigating factor to be used in certain circumstances, such as when the evidence

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 6 of 12
       demonstrates longstanding mental health issues or when the jury finds that a

       defendant is mentally ill.’” Townsend v. State, 45 N.E.3d 821, 831 (Ind. Ct. App.

       2015), trans. denied. “[I]n order for a [defendant’s] mental history to provide a

       basis for establishing a mitigating factor, there must be a nexus between the

       defendant’s mental health and the crime in question.” Weedman v. State, 21
N.E.3d 873, 894 (Ind. Ct. App. 2014), trans. denied. Our Supreme Court has

       identified the following factors that bear on the weight, if any, that should be

       given to mental illness in sentencing: (1) the extent of the defendant’s inability

       to control his or her behavior due to the disorder or impairment; (2) the overall

       limitations on functioning; (3) the duration of the illness; and (4) the extent of

       any nexus between the disorder or impairment and the crime. Archer v. State,

       689 N.E.2d 678, 685 (Ind. 1997).


[14]   Here, despite Haynes’ failure to argue below that her mental health history was

       mitigating, the trial court’s sentencing recommendation indicates that the court

       considered Haynes’ mental health in imposing its sentence. Ultimately, in its

       sound discretion, the trial court found that Haynes’ mental health issues lacked

       enough mitigating weight to overcome the aggravating factors.


[15]   Although the record demonstrates that Haynes suffers from mental health

       issues, Haynes failed to: (1) present any argument or evidence to support her

       contention on appeal that a nexus existed between the offense and her

       diagnosed mental health conditions; or (2) demonstrate that her mental health

       conditions affected her ability to control her impulses or impaired her faculties

       with respect to the crime. See Weedman, 21 N.E.3d at 894 (finding no abuse of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 7 of 12
       the trial court’s discretion in failing to identify Weedman’s mental health as

       a mitigating circumstance where he failed to show a nexus between

       his mental health and the offense). To the contrary, Haynes testified that

       emotions simply ran high and she lost control due to her need for anger

       management treatment and counseling. 2 Haynes’ testimony is not sufficient to

       establish the requisite nexus. Thus, the trial court’s determination that Haynes’

       mental health history was not a mitigating factor is not against the logic and

       effect of the facts and circumstances before the trial court. Accordingly, we find

       no abuse of discretion.


                                        II.      Indiana Appellate Rule 7(B)

[16]   Haynes also argues that her sentence is inappropriate pursuant to Indiana

       Appellate Rule 7(B). The Indiana Constitution authorizes independent

       appellate review and revision of a trial court’s sentencing decision. See Ind.

       Const. art. 7, §§ 4, 6; Jackson v. State, 145 N.E.3d 783, 784 (Ind. 2020). Our

       Supreme Court has implemented this authority through Indiana Appellate Rule

       7(B), which allows this Court to revise a sentence when it is “inappropriate in

       light of the nature of the offense and the character of the offender.” Our review

       of a sentence under Appellate Rule 7(B) is not an act of second guessing the

       trial court’s sentence; rather, “[o]ur posture on appeal is [ ] deferential” to the




       2
        In the PSI, Haynes acknowledged her mental health diagnoses but did not link her predicament to her
       mental health issues. See Haynes’ App. Vol. II p. 48 (“[Haynes] believes her current mental state is good.”).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020                 Page 8 of 12
       trial court. Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016) (citing Rice v.

       State, 6 N.E.3d 940, 946 (Ind. 2014)). We exercise our authority under

       Appellate Rule 7(B) only in “exceptional cases, and its exercise ‘boils down to

       our collective sense of what is appropriate.’” Mullins v. State, 148 N.E.3d 986,

       987 (Ind. 2020) (quoting Faith v. State, 131 N.E.3d 158, 160 (Ind. 2019)).


[17]   “‘The principal role of appellate review is to attempt to leaven the outliers.’”

       McCain v. State, 148 N.E.3d 977, 985 (Ind. 2020) (quoting Cardwell v. State, 895
N.E.2d 1219, 1225 (Ind. 2008)). The point is “not to achieve a perceived

       correct sentence.” Id. “Whether a sentence should be deemed inappropriate

       ‘turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case.’” Id. (quoting Cardwell, 895 N.E.2d at 1224). Deference to the trial

       court’s sentence “should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[18]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). A reviewing

       court is thus “unlikely to consider an advisory sentence inappropriate.” Shelby

       v. State, 986 N.E.2d 345, 371 (Ind. Ct. App. 2013), trans denied. Rather, the

       defendant “bears a particularly heavy burden in persuading us that his sentence
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 9 of 12
       is inappropriate when the trial court imposes the advisory sentence.” Fernbach

       v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App, 2011), trans. denied. Here,

       Haynes pleaded guilty to intimidation with a deadly weapon, a Level 5 felony.

       The sentencing range for a Level 5 felony is between one and six years, with an

       advisory sentence of three years. Ind. Code § 35-50-2-6(b). Here, the trial

       court honored the parties’ agreement that Haynes’ sentence should be capped

       and imposed a three-year advisory sentence.


[19]   Our analysis of the “nature of the offense” requires us to look at the nature,

       extent, and depravity of the offense. Sorenson v. State, 133 N.E.3d 717, 729 (Ind.

       Ct. App. 2019), trans. denied. The nature of the instant offense is as follows:

       after being told by Kailee that Haynes was not allowed to be in the presence of

       Haynes’ children, Haynes repeatedly struck Kailee in the face and head in the

       children’s presence. Haynes then retrieved a knife and told Kailee, “[B]****,

       your [sic] not going to wake up from this.” Haynes’ App. Vol. II pp. 16-17.

       Haynes only dropped the knife after others intervened. Even after she was

       disarmed, Haynes continued to strike Kailee’s face and head.


[20]   Our analysis of the character of the offender involves a “broad consideration of

       a defendant’s qualities,” Adams v. State, 120 N.E.3d 1058, 1065 (Ind. Ct. App.

       2019), including the defendant’s age, criminal history, background, and

       remorse. James v. State, 868 N.E.2d 543, 548-59 (Ind. Ct. App. 2007).

       Moreover, “[t]he significance of a criminal history in assessing a defendant’s

       character and an appropriate sentence varies based on the gravity, nature,

       proximity, and number of prior offenses in relation to the current offense.”

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 10 of 12
       Sandleben v. State, 29 N.E.3d 126, 137 (Ind. Ct. App. 2015) (citing Bryant v.

       State, 841 N.E.2d 1154, 1156 (Ind. 2006)). “Even a minor criminal history is a

       poor reflection of a defendant’s character.” Prince v. State, 148 N.E.3d 1171,

       1174 (Ind. Ct. App. 2020) (citing Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct.

       App. 2014), trans. denied).


[21]   The record reveals that Haynes was thirty-eight years old at the time of

       sentencing. Haynes is a mother of four children; has not been employed since

       2018; has relied on her family for financial support; and owed a child support

       arrearage of $3,000.00 when the PSI was prepared. In March 2019, a family

       court ordered Haynes to undergo anger management counseling and/or

       treatment, which she had yet to complete at the time of the sentencing hearing

       in the instant case. Although Haynes expressed remorse to Kailee at the

       sentencing hearing, Kailee told the trial court that Haynes’ “erratic behavior is

       becoming something to expect” and requested the imposition of a maximum

       sentence. See Haynes’ App. Vol. II p. 51. Haynes has been diagnosed with “Bi-

       Polar Disorder, Schizoaffective Disorder, and Identity Disorder[,]” but Haynes

       maintains that she is in “good” mental health. Id. at 48.


[22]   Haynes’ adult 3 criminal history includes three felony convictions and five

       misdemeanor convictions. Haynes has been convicted of dealing in a Schedule

       IV controlled substance, a Class C felony (2008); conversion, Class A




       3
           Haynes has no juvenile criminal history.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 11 of 12
       misdemeanors (2011, 2013, 2017); theft, a Class A misdemeanor (2015);

       unlawful possession of a syringe, Level 6 felonies (2017, 2019); and criminal

       mischief, a Class B misdemeanor (2019). Courts have shown leniency by

       granting Haynes suspended sentences, formal probation, and community

       corrections placements. Haynes, however, has repeatedly violated probation,

       and her probation, home detention, and suspended sentences have been

       revoked on numerous prior occasions. The PSI also documents Haynes’

       longtime substance abuse issues. Haynes admits that she has a

       methamphetamine dependency, abused opiates from age fourteen to twenty-

       seven, and used marijuana three times a week.


[23]   Despite ample opportunities to change her behavior and undergo treatment,

       Haynes has not addressed her longstanding anger issues, undergone substance

       abuse treatment, or refrained from criminal activity. Haynes’ violent attack on

       a family member with a deadly weapon in the presence of her children does

       nothing to persuade us that her three-year advisory sentence is inappropriate.


                                                 Conclusion
[24]   The trial court did not abuse its sentencing discretion, and Haynes’ advisory

       sentence is not inappropriate. We affirm.


[25]   Affirmed.


       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1466 | December 11, 2020   Page 12 of 12